UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1239



JAMES EDWARD SEAWRIGHT,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-1669-HMH-03)


Submitted:   March 30, 2007                 Decided:   June 14, 2007


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Seawright, Appellant Pro Se. Charles Edgar McDonald,
III, Jeffrey Parker Dunlaevy, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Edward Seawright appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment to Defendant in this action alleging wrongful

termination in violation of both South Carolina law and Title VII

of the Civil Rights Act of 1964, as amended.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   Seawright v. Greenville

Co., No. CA-03-1669-HMH-03 (D.S.C. Jan. 31, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -